I concur in the opinion by my associate, but desire to make this further observation. There is no claim that defendant was bound by any act except the letter of October 24, 1917. In this letter defendant says: "We have your letter addressed to the Farmers Grain  Implement Company of Iantha, Mo., and note you have made draft for $500. We do not expect to margin this contract, or any other contract that we make outside of buying options. You are buying corn from us and if we get the cars you will get the corn." This letter was written by S.S. Potter, president and treasurer of defendant. Potter worked in a bank, and defendant's mail came to its own office and place of business. The confirmation letters came to defendant's place of business. The draft for the $500 came to the bank where Potter worked, and without actual knowledge that the confirmation letters had been received at the defendant's office, Potter wrote the letter of October 24. Defendant, of course, knew the contents of the confirmation letter through other officers or agents in charge of its office and mail, and Potter's lack of actual knowledge is only important in construing his letter of October 24. In the letter Potter was speaking *Page 399 
about the contracts or understandings had in oral conversation over the phone, and according to Potter there was nothing said about margins, and defendant was not to be bound to ship unless it could get cars. The confirmation letters provided for a margin, and made no reference to consequence in the event cars could not be obtained. In the light of the circumstances surrounding Potter when he wrote the letter of October 24, defendant's counsel construes the letter thus: "We did not sell you any corn that we were to margin and we are not going to margin it. Our agreement was that we would ship you this corn if we could get cars, and if we can get cars we will ship you the corn, otherwise not."
I think this is a reasonable construction, and the only reasonable one in the light of the surrounding circumstances.